
	
		I
		112th CONGRESS
		1st Session
		H. R. 1583
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. McDermott (for
			 himself, Mr. Rangel,
			 Mr. Stark,
			 Ms. Hirono,
			 Mr. Weiner,
			 Mr. Moran,
			 Mr. Quigley,
			 Mr. Blumenauer, and
			 Mr. Farr) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require
		  that the Secretary of the Treasury provide a Tax Receipt to each taxpayer who
		  files a Federal income tax return.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayer Receipt Act of
			 2011.
		2.Provision of
			 taxpayer receipt
			(a)In
			 generalChapter 77 of the
			 Internal Revenue Code of 1986 (relating to miscellaneous provisions) is amended
			 by adding at the end the following new section:
				
					7529.Taxpayer
				receipt
						(a)In
				generalNot later than the
				first October 15 occurring after 1 year after the date of the enactment of this
				section, and annually thereafter, the Secretary shall provide via United States
				mail a Tax Receipt to each taxpayer (other than a trust, estate, partnership,
				or corporation) who made a return with respect to income taxes under chapter 1
				for the preceding taxable year and for whom a current mailing address can be
				determined through such methods as the Secretary determines to be
				appropriate.
						(b)Tax
				ReceiptFor purposes of this
				section, each Tax Receipt shall—
							(1)state the amount
				of taxes paid (even if $0) and refund made to the taxpayer and state (by each
				filing status specified in subsections (a) through (d) of section 1) the
				average amount of tax paid by taxpayers in each tax bracket, and
							(2)contain a table
				listing—
								(A)each of the
				spending categories described in
				subsection (c),
								(B)with respect to
				each spending category described in
				subsection (c)—
									(i)the ratio (expressed as a percentage) which
				bears the same percentage of the taxpayer’s income tax liability for the
				preceding taxable year to such category as the ratio that such category bears
				to the total of the spending categories described in
				subsection (c) for the fiscal year ending
				in the preceding taxable year, and
									(ii)the proportional amount (expressed in
				dollars) of the taxpayer’s income tax liability spent on that category,
				and
									(C)the percentage change the results under
				clauses (i) and (ii) of subparagraph (B) are from the preceding year (expressed
				in positives and negatives),
								(3)contain a table
				listing—
								(A)each of the
				spending categories described in
				subsection (c),
								(B)the percentage
				each such category is of the total Federal outlays for the fiscal year ending
				in the preceding taxable year and the dollar amount of each such category,
				and
								(C)the percentage change the results under
				subparagraph (B) are from the preceding year (expressed in positives and
				negatives),
								(4)contain a table of the 10 most costly tax
				expenditures, and the cost of such expenditures, for the fiscal year ending in
				the preceding taxable year,
							(5)contain the annual
				budget review described in
				subsection (e),
							(6)contain the graphs described in paragraphs
				(1) and (2) of section 7523(a) for the fiscal year ending in the preceding
				taxable year,
							(7)be not more than 4
				pages in length, and
							(8)contain the
				Internet address of the Web site of the Department of the Treasury described in
				subsection
				subsection (f).
							(c)Spending
				category
							(1)In
				generalA spending category referred to in this subsection is one
				of the following:
								(A)Administration of Justice.
								(B)Agriculture.
								(C)Allowances.
								(D)Commerce and
				Housing Credit.
								(E)Community and
				Regional Development.
								(F)Education,
				Training, Employment, and Social Services.
								(G)Energy.
								(H)General Science,
				Space, and Technology.
								(I)General
				Government.
								(J)Health.
								(K)Income
				Security.
								(L)International
				Affairs.
								(M)International
				Development and Humanitarian Assistance.
								(N)Medicare.
								(O)Medicaid.
								(P)National
				Defense.
								(Q)Natural Resources
				and Environment.
								(R)Net Interest on
				the National Debt.
								(S)Ongoing military operation authorized under
				a formal declaration of war by Congress or resolution passed by the United
				Nations Security Council, including Operation New Dawn, Operation Iraqi
				Freedom, and Operation Enduring Freedom, with each such military operation
				listed as a separate spending category.
								(T)Salaries and Benefits for Members of
				Congress.
								(U)Social
				Security.
								(V)Transportation.
								(W)Undistributed
				Offsetting Receipts.
								(X)Veterans Benefits
				and Services.
								(2)Rules relating
				to appropriate spending categories
								(A)In
				generalFor purposes of paragraph (1)—
									(i)the spending
				categories shall be set forth in order of cost, with the greatest expense
				stated first, and
									(ii)each spending category shall have a one
				sentence, general description of the programs, projects, and activities
				comprising that spending category.
									(B)Programs,
				projects, and activitiesThe
				Secretary shall assign each Federal program, project, or activity to one of the
				categories described in
				paragraph (1). Once assigned, the
				program, project, or activity cannot be moved to a different spending category
				in subsequent years. If a program, project, or activity changes in material
				substance, the Secretary may, in consultation with Congress, move the program,
				project, or activity to the appropriate spending category.
								(d)Tax
				expendituresFor purposes of
				this section, the term tax expenditure shall have the meaning
				given such term by section 3(3) of the Congressional Budget and Impoundment
				Control Act of 1974 (2 U.S.C. 621).
						(e)Annual Budget
				ReviewThe annual budget
				review described in this subsection with respect to a fiscal year shall be
				prepared by the Secretary in consultation with the Congressional Budget Office
				and shall—
							(1)use the budget
				projections prepared by the Congressional Budget Office, and
							(2)include—
								(A)an estimate of
				total Federal receipts and outlays for the current fiscal year,
								(B)actual Federal
				receipts and outlays for the preceding 5 fiscal years, and
								(C)projections of
				Federal receipts and outlays for the succeeding 10 fiscal years.
								(f)Rule relating to
				nonresident aliensSubsection
				(a) shall not apply to an individual who is a nonresident alien (within the
				meaning of section 7701(b)(1)(B)).
						(g)Web
				site
							(1)In
				generalThe Web site referred to in this subsection is a Web site
				on which a taxpayer can input his Federal income tax liability and see more
				detailed information concerning each of the categories contained in his Tax
				Receipt.
							(2)Period for
				maintaining Tax ReceiptsThe Web site shall maintain a copy of
				the receipt for each taxpayer for the previous 5 years.
							(3)Protection of
				taxpayer informationIn
				making information available on a Web site pursuant to this section, the
				Secretary shall ensure proper access to online taxpayer records and shall
				protect the security and privacy of taxpayer information
				online.
							.
			(b)Clerical
			 amendmentThe table of
			 sections for chapter 77 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 7529. Taxpayer
				receipt.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to returns
			 for taxable years beginning after the date of the enactment of this Act.
			
